Citation Nr: 0638185	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right thumb.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that an April 2003 VA examination to assess 
the severity of his service-connected pseudofolliculitis and 
the nature and etiology of his right thumb disability were 
insufficient because the veteran's service medical records 
were not available to the examiners and not all questions on 
the RO's examination request pertaining to the skin disorder 
were addressed.  Further, the veteran contends that 
medication he was taking at the time of the April 2003 
examination mitigated the symptoms of both disabilities.

In addition to the deficiencies in the April 2003 VA 
examinations noted by the veteran, the Board also 
acknowledges his August 2006 hearing testimony to the effect 
that his symptomatology has worsened since the last VA 
examination.  Furthermore, evidence of record indicates 
diagnosis of tinea versicolor but not pseudofolliculitis.  
For all these reasons, prior to further adjudication of the 
veteran's claims on appeal, the veteran should be given VA 
examinations to determine the nature and current severity of 
his disabilities of the skin and right thumb.

The veteran also testified that he has recently been treated 
for pseudofolliculitis and the right thumb disability at the 
VA Clinic in LaPlace, Louisiana.  However, records associated 
with these treatments are not of record.  Accordingly, on 
remand VA should obtain these records.

The Board notes that rating decisions dated in November 2004 
and May 2006 denied the veteran's claim for entitlement to 
service connection for tinea versicolor.  The RO received a 
letter from the veteran on June 5, 2006, in which he asserted 
that his pseudofolliculitis is aggravated by tinea versicolor 
and stated that he differed with the May 2006 decision.  
Although the letter clearly notified the RO of the veteran's 
disagreement with the May 2006 rating decision, a Statement 
of the Case on this issue is not of record.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (failure to issue statement of 
the case is a procedural defect).  On remand, VA should issue 
a Statement of the Case on the issue of service connection 
for tinea versicolor.  In the interests of economy, the VA 
examination on remand should address all of the veteran's 
skin disorders.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file records of treatment 
provided to the veteran at the VA Clinic 
in LaPlace, Louisiana, specifically 
treatment records pertaining to disorders 
of the skin and right thumb and hand.  

2.  The veteran should be afforded an 
examination of his skin to ascertain the 
nature, severity and manifestations of 
the disorders that are present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to specify 
whether pseudofolliculitis is present, 
and if so indicate (i) whether there is 
an exposed surface or extensive area with 
exfoliation, exudation or itching; (ii) 
the percentage of the entire body or 
exposed areas affected; (iii) whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required and 
if so, for how long; and (iv) whether 
there is any limitation of function of 
the affected parts, as appropriate.  The 
examiner should also offer an opinion as 
to whether the veteran's tinea versicolor 
is in any way causally or etiologically 
related to the service connected 
pseudofolliculitis, and whether the tinea 
versicolor worsens or increases the 
severity of the service connected 
pseudofolliculitis.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  The veteran should be afforded an 
examination of his right thumb to 
determine the severity and manifestations 
of that disability.  All necessary 
evaluations, tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  In accordance with the guidance 
from the United States Court of Appeals 
for Veteran's Claims in DeLuca, the 
examination report should address any 
weakened movement of the right thumb, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

4.  The RO should issue a Statement of 
the Case regarding the veteran's claim of 
entitlement to service connection for 
tinea versicolor.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal with respect to this issue and 
have it included in his current appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


